 



Exhibit 10.1

AMENDMENT NO. 2 TO
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

     This Amendment No. 2 to Supplemental Executive Retirement Agreement is made
and entered into to be effective as of the 30th day of June, 2005 (this
“Amendment”), between Affiliated Computer Services, Inc. (the “Company”) and
Darwin Deason (the “Executive”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Agreement
(defined below).

RECITALS:

     WHEREAS, the Executive and the Company entered into the Supplemental
Executive Retirement Agreement on December 15, 1998 to be effective as of the
first day of December, 1998, amended by Amendment No. 1 to Supplemental
Executive Retirement Agreement effective as of August 11, 2003 (the
“Agreement”); and

     WHEREAS, the Compensation Committee of the Board of Directors of the
Company has approved and the Executive and the Company desire to amend certain
provisions of the Agreement.

     NOW, THEREFORE, in consideration of the foregoing, and intending to be
legally bound hereby, the Executive and the Company hereby agree as follows:

     Section 1. Amendment of Section 1(p). Section 1(p) is hereby replaced in
its entirety with the following:

“(p) “Normal Retirement Date” shall mean the date Executive terminates his
employment under that certain Employment Agreement dated February 16, 1999 by
and between the Company and the Executive, provided that in determining the
amount deferred for the benefit of Executive in taxable years beginning before
January 1, 2005 for purposes of applying Section 885(d)(2)(B) of the American
Jobs Creation Act of 2004, Pub. Law 108-357 (the “AJCA”) which has been
interpreted by the Internal Revenue Service (“IRS”) in Q&A 17 of IRS Notice
2005-1 (the “Notice”), the term “Normal Retirement Date” shall be determined
under the Agreement without regard to this Amendment.

     Section 2. Amendment to Section 5. The 4th sentence of the 1st paragraph of
Section 5 of the Agreement is hereby deleted in its entirety. The provisions of
this Section 2 shall not apply, however, with respect to the amount deferred for
the benefit of Executive in taxable years beginning before January 1, 2005,
which amounts shall be subject to Section 5 as in effect immediately prior to
this Amendment.

1



--------------------------------------------------------------------------------



 



     Section 3. No Material Modification. Nothing in this Amendment is intended
to, or shall be applied in any manner that would, constitute a “material
modification” of the Agreement with respect to any amounts deferred for the
benefit of Executive pursuant to the Agreement in taxable years beginning before
January 1, 2005. If any provision of this Amendment would cause a “material
modification”, as that term is used in the AJCA and as interpreted by the IRS in
Q&A 18 of the Notice, with respect to that amount, such provision shall be
disregarded as if not included in this Amendment for purposes of determining the
amount deferred for the benefit of Executive pursuant to the Agreement in
taxable years beginning before January 1, 2005.

     Section 4. No Effect on Consistent Terms. All terms of the Agreement not
inconsistent with this Amendment shall remain in place and in full force and
effect and shall be unaffected by this Amendment.

     Section 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, AND ENFORCEABLE UNDER, THE LAWS OF THE STATE
OF TEXAS APPLICABLE TO CONTRACTS MADE IN TEXAS AND THAT ARE TO BE WHOLLY
PERFORMED IN TEXAS WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF TEXAS.

     Section 6. Headings. The section headings contained in this Amendment are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.

[The Rest of This Page Left Blank Intentionally.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of
the date first above written.

            EXECUTIVE:
      By:   /s/ DARWIN DEASON         Darwin Deason                COMPANY:

Affiliated Computer Services, Inc.
      By:   /s/ WARREN D. EDWARDS         Name:   Warren D. Edwards       
Title:   Executive Vice President and Chief Financial
Officer     

